Citation Nr: 1614993	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the proceedings is associated with the record.

In February 2014, the Board issued a determination remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  As discussed in greater detail below, the Board finds that the AOJ substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has been returned to the Board for appellate review.  

The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in Virtual VA/VBMS.


FINDING OF FACT

Gastrointestinal disorder, to include ulcer, was not manifest in service or within one year of discharge from active duty, and is unrelated to service.


CONCLUSION OF LAW

Gastrointestinal disorder, to include ulcer, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by a letter dated in March 2008 that addressed the required notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also addressed the effective date elements of the claim.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384.  VA clinical records have been considered, as have appellant's written statements and testimony.  Records from the Veteran's former employer U.S. Steel were also submitted and have been considered.  While he testified that he had treatment at Rockglen General Hospital shortly after service separation, he also noted that the facility had closed and the records were destroyed.  He has not indicated that there is outstanding evidence that has not been received or considered.

The Veteran was afforded VA examination in April 2014.  The assessment included a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds the VA examination adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, during the September 2013 Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the aforementioned decision in February 2014 remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143; Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the claim is ready to be considered on the merits.

Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including ulcers, peptic (gastric or duodenal), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A veteran bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its decision, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Factual Background and Analysis

The Veteran has provided numerous statements in the record and has also presented testimony to the effect that he began having stomach problems while on active duty and specifically while serving as a field wireman in Vietnam.  He testified that he went to the aid station for problems with indigestion, received medication for an ulcer and returned to his duties.  He also testified that he went for treatment at Rockglen Hospital in Houston within a month of his date of service separation.  He testified that the hospital has since closed and he cannot obtain the records.  He reported that he has had trouble with an ulcerated stomach since that time.  See Board hearing transcript, pp 11-12.  

Review of service personnel records discloses that the Veteran served in the Army as a field wireman to include service in Vietnam.  Service treatment records reflect no complaints or treatment for stomach problems or ulcers.  Rather, in a July 1969 report of medical history for purpose of separation from service, the Veteran denied having or ever having had frequent indigestion, stomach, or liver or intestinal trouble.  A July 1969 report of medical examination for purpose of separation from service reflects normal clinical evaluation of the abdomen and viscera, and notes no relevant defects or diagnosis.  

An application for service connection of the claimed disorder was received in December 2007.

Received in support of the claim was a record dated in May 1974 from the Veteran's former employer, U.S. Steel, entitled Notice of Continuation or Termination of Disability for Sickness and Accident Benefits.  This document records the report of a physician from Rockglen General Hospital that the Veteran began treatment for duodenal ulcer with pancreatitis in April 1974, and was hospitalized for pyloroplasty; biopsy of the pancreas, and bilateral abdominal vagotomy that month.  The record also notes the Veteran's report that he was first treated for this disability on April 1, 1974.  

VA treatment records dated from June 2009 through April 2013 include the Veteran's self-report in June 2009 of duodenal ulcer repair in the late 1970's.  

In April 2014, the Veteran was afforded a VA examination to determine whether it is as least as likely as not (50 percent probability or more) that any current gastrointestinal disorder is related to service.  The examining physician, who reviewed the VA claims file, observed that the Veteran had duodenal ulcer diagnosed in 1974 and gastritis diagnosed in 2014.  She observed that the surgery in 1974 suggested duodenal ulcer with symptoms that suggest partial obstruction.  Following examination, the physician opined that the gastrointestinal condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  Her rationale included that the Veteran did not report significant gastric symptoms during military service.  She further noted that after service, in 1974, while he was drinking heavily and smoking he required surgery for duodenal ulcer.  She also observed that this was not within a year of discharge.  

The Board has carefully reviewed the clinical evidence but finds that service connection for gastrointestinal disorder, to include ulcer, is not warranted.  Although the Veteran testified to having symptoms in service and immediately following service, the record is inconsistent his assertions.  Neither service treatment records, nor records provided by him dating from 1974, nor VA outpatient clinical notes dating from 2009 document or confirm a gastrointestinal process prior to 1974.  No diagnosis, complaints or references are shown in the record prior to 1974.  Rather, he denied a history of pertinent pathology at separation and the separation examination was normal. 

The Board acknowledges that the Veteran is competent to report his experiences on active duty and in the period immediately following active duty, but these statements must be weighed against the other evidence of record.  Regarding the Veteran's allegations that he had continuous problems with gastrointestinal symptoms from service to the present, the Board finds he is not credible.  His denial of relevant signs and symptoms during his 1969 separation examination, as well as the lack of treatment or complaints prior to 1974, as noted in the May 1974 US Steel documents, contradict the assertion as to onset continuity.  In addition, the separation examination was normal.

There is no probative evidence that the Veteran's current gastrointestinal disease is related to his period of active duty.  To the contrary, as previously noted, the Veteran's service treatment records do not reflect any treatment for or diagnoses related to gastrointestinal disease or ulcer.  He expressly denied relevant symptoms at his separation examination.  Of note, he did not associate his ulcer, diagnosed in 1974, with his active duty until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  As such, the Board finds that his report of on-going problems to be inconsistent with the record and not credible.

The Board finds that the negative opinion of the VA examiner is well-supported by adequate rationale and references to the record, and was also based on interview and examination of the Veteran.  It is the most probative evidence of record as to the critical issue of whether the Veteran's current gastrointestinal disorder is related to service.  

The Board acknowledges that peptic ulcer is a chronic disease, and a presumptive disease for purposes of service connection.  However, the Veteran's disease did not manifest within the requisite presumptive period, and presumptive service connection is not warranted.  

In sum, a gastrointestinal disorder, including ulcer, was not manifest during service or within one year of separation.  Rather, there was a post-service onset in 1974.  There is no credible evidence linking the gastrointestinal disorder, including ulcer to an in-service disease, event, or injury.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for gastrointestinal disorder, including ulcer.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a gastrointestinal disorder, including ulcer, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


